Citation Nr: 0628901	
Decision Date: 09/12/06    Archive Date: 09/20/06

DOCKET NO.  00-13 902	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for hepatitis C.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel




INTRODUCTION

The veteran served on active duty from July 1974 to July 
1976.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1999 rating decision of the 
St. Petersburg, Florida, Regional Office (RO) of the 
Department of Veterans Affairs (VA), which denied the 
veteran's claim for service connection for hepatitis C.  In 
January 2001, he testified before a decision review officer 
at the RO.  A transcript of the hearing is of record.  

The veteran's claim was initially presented to the Board in 
April 2004 and again in June 2005; on each occasion, it was 
remanded for additional development.  It has now been 
returned to the Board.  


FINDING OF FACT

Competent evidence of the incurrence of hepatitis C during 
military service has not been presented.  


CONCLUSION OF LAW

Hepatitis C was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & 
Supp. 2006); 38 C.F.R. §§ 3.303, 3.304 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2006); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1) (2006).  Proper notice should also be provided 
to a claimant before the initial unfavorable agency of 
original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
 
First, VA has a duty to notify the claimant and the 
representative, if any, of any information and evidence 
needed to substantiate and complete a claim.  38 U.S.C.A. § 
5103A (West 2002 & Supp. 2006); 38 C.F.R. § 3.159(b) (2006); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The veteran 
has been informed of the evidence needed to show his 
entitlement to increased ratings via RO letters issued in 
September 2001, March 2004, and June 2005.  In addition, 
these documents provided the veteran with specific 
information relevant to the his claim.  Thus, no further 
notices are required.  See Quartuccio, supra.  

Secondly, VA has a duty to assist the claimant in obtaining 
evidence necessary to substantiate the case.  38 U.S.C.A. 
§ 5103A (West 2002); 38 C.F.R. § 3.159(c) (2005).  In this 
case, all identified and available evidence has been 
obtained, including all relevant treatment records and 
examination reports.  In this respect, the Board notes that 
all private medical treatment records made known to VA have 
been obtained.  The veteran was also notified of the above 
development via the RO's letters to the veteran.  No response 
or additional records have been received to the present.  The 
RO has also obtained the veteran's medical treatment records 
and examination reports from the local VA medical centers 
where he has received treatment.  Thus, the Board finds that 
no additional evidence, which may aid the veteran's claim or 
might be pertinent to the bases of the claim, has been 
identified or remains outstanding, and the duty to assist 
requirement has been satisfied.  See Quartuccio, supra.    
 
Furthermore, the Board finds that the claimant has been 
provided with every opportunity to submit evidence and 
argument in support of his claims and to respond to VA 
notices.  Although the VA notices that were provided to the 
appellant do not contain the "fourth element" per se, the 
Board finds that the appellant was otherwise fully notified 
of the need to give to VA any evidence pertaining to his 
claims.  By the informational letters noted above, VA 
satisfied the fourth element of the notice requirements.  
Therefore, to decide the appeal regarding the veteran's claim 
discussed herein would not be prejudicial error to the 
claimant.  See VAOPGCPREC 7-2004.
 
The Board acknowledges that, in Pelegrini v. Principi, 18 
Vet. App. 112 (2004), the U.S. Court of Appeals for Veterans 
Claims (Court) held, in part, that legal notice, as required 
by 38 U.S.C.A. § 5103(a), must be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
the present case, the unfavorable AOJ decision that is the 
basis of this appeal was already decided (in December 1999) 
and appealed prior to enactment of the changes in the law.  
The Court acknowledged in Pelegrini that where, as here, the 
§ 5103(a) notice was not mandated at the time of the initial 
AOJ decision, the AOJ did not err in not providing such 
notice.  Rather, the appellant has the right to content 
complying notice and proper subsequent VA process.  
Pelegrini, 18 Vet. App. at 120.  
 
Here, the Board finds that any defect with respect to the 
timing of the notice requirement was harmless error.  
Although the notice was provided to the appellant after the 
initial December 1999 adjudication, the appellant has not 
been prejudiced thereby.  The content of the notices provided 
to the appellant fully complied with the requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's 
duty to notify.  Not only has the appellant been provided 
with every opportunity to submit evidence and argument in 
support of his claim and to respond to VA notices, but the 
actions taken by VA have essentially cured the error in the 
timing of notice.  Further, the Board finds that the purpose 
behind the notice requirement has been satisfied because the 
appellant has been afforded a meaningful opportunity to 
participate effectively in the processing of his claim.  For 
these reasons, it is not prejudicial to the appellant for the 
Board to proceed to finally decide this appeal.  See Bernard 
v. Brown, 4 Vet. App. 384, 392-94 (1993); see also Conway v. 
Principi, 353 F.3d 1369 (Fed. Cir. 2004).  

Finally, during the pendency of this appeal, on March 3, 
2006, the Court issued a decision in the appeal of Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  1) veteran status; 2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Id.  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  

In the present appeal, the veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate his claim for service connection, but he was not 
provided with notice of the type of evidence necessary to 
establish a disability rating or effective date for the 
disability on appeal.  Despite the inadequate notice provided 
to the veteran on these latter two elements, the Board finds 
no prejudice to the veteran in proceeding with the issuance 
of a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 
394 (1993) (where the Board addresses a question that has not 
been addressed by the agency of original jurisdiction, the 
Board must consider whether the veteran has been prejudiced 
thereby).  In that regard, as the Board concludes below that 
the preponderance of the evidence is against the appellant's 
claim for service connection, any questions as to the 
appropriate disability rating or effective date to be 
assigned are rendered moot.  

The veteran seeks service connection for hepatitis C.  
Service connection may be awarded for a current disability 
arising from a disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303, 3.304 (2005).  As with any claim, 
when there is an approximate balance of positive and negative 
evidence regarding any matter material to the claim, the 
claimant shall be given the benefit of the doubt.  
38 U.S.C.A. § 5107 (West 2002).  

The Board notes first that hepatitis C has been confirmed 
within the VA and private medical treatment records, 
including a 1997 biopsy report.  Thus, a current diagnosis of 
hepatitis C, and subsequent liver transplant, is accepted by 
the Board.  The question is whether such a disease was 
incurred during military service.  See 38 U.S.C.A. §§ 1110, 
1131 (West 2002).  

The veteran alleges that he contacted hepatitis C during 
military service, when he received a blood transfusion 
following a severe gastrointestinal illness.  Review of the 
veteran's service medical records confirms that he was 
treated on several occasions for gastrointestinal pain and 
vomiting; however, his treatment records do not reflect a 
blood transfusion.  He was hospitalized at a military 
dispensary in January 1976 after repeated vomiting and 
abdominal pain.  A "slight amount of blood" was noted 
initially with vomiting, but he was no longer vomiting blood, 
according to the medical report.  A viral gastroesophageal 
disorder was suspected, and he was held for observation and a 
complete medical work-up.  He was subsequently released the 
next day for convalescence in quarters.  

The veteran also reported obtaining a tattoo during military 
service, and such a tattoo on the right shoulder was noted on 
his service separation examination.  As this tattoo was not 
noted on service entrance, it is accepted as having been 
obtained during military service.  Finally, the veteran 
sought treatment for recreational drug use, but now states 
drug use was forced on him by fellow soldiers.  He has now 
denied IV drug use during and post-service.  On his June 1976 
service separation examination, he denied ever coughing up 
blood.  

Review of the evidence indicates that post-service, the 
veteran had numerous hepatitis risk factors.  His first wife 
was a drug addict, and his second wife was formerly married 
to an IV drug user.  The veteran also worked for several 
years as an X-ray technician, and as such was frequently in 
emergency rooms and other hospital environments.  The veteran 
also got additional tattoos in 1990 and 1991.  Hepatitis C 
was first suspected in 1995, when he was refused as a blood 
donor.  Hepatitis C was subsequently confirmed in 1997 via 
biopsy.  Since that time, the veteran has had a liver 
transplant in June 2001.  

In March 2004, the veteran was examined by a VA physician, 
and his claims file was reviewed.  The examiner confirmed 
that the veteran was currently status-post liver transplant 
secondary to hepatitis C.  Regarding the onset of this 
disability, the examiner found no clear evidence in the 
service medical records of a blood transfusion, and 
determined it would be "speculative" to say his hepatitis C 
was incurred during military service.  

A subsequent VA examination was afforded the veteran in 
January 2006.  The VA examiner reviewed the claims file as 
well as physically examining the veteran.  Status-post liver 
transplant secondary to hepatitis C was confirmed.  The 
veteran again gave a history of having had a tattoo and a 
blood transfusion during military service.  After completing 
his review, the examiner found "medical evidence supports 
the occurrence of this disease in military service secondary 
to his blood transfusion."  He later stated it was "my 
opinion that [the veteran's] hepatitis C is most likely 
caused by or the result of [a] blood transfusion received 
during military service."  

While the January 2006 medical opinion suggests service 
connection for hepatitis C is warranted, the Board does not 
find it persuasive.  "It is the responsibility of the BVA . 
. . to assess the credibility and weight to be given to 
evidence."  Hayes v. Brown, 5 Vet. App. 60, 69 (1993) 
(citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)).  
With regard to the weight to assign to these medical 
opinions, the Court has held that "[t]he probative value of 
medical opinion evidence is based on the medical expert's 
personal examination of the patient, the physician's 
knowledge and skill in analyzing the data, and the medical 
conclusion that the physician reaches . . . As is true with 
any piece of evidence, the credibility and weight to be 
attached to these opinions [are] within the province of the 
[BVA as] adjudicators . . ."  Guerrieri v. Brown, 4 Vet. 
App. 467, 470-71 (1993).  

In the present case, the January 2006 medical opinion, as 
well as the veteran's own assertions, are based on a blood 
transfusion which allegedly occurred during military service.  
However, the service medical records are negative for any 
such transfusion.  The veteran has stated that a transfusion 
was required secondary to blood loss due to vomiting, up to 
"3 or 4 cups" by his account, but his service medical 
records only reflect a "slight amount" of blood with 
vomiting.  Additionally, he subsequently denied any history 
of coughing up blood on his June 1976 service separation 
report of medical history.  As the veteran's blood 
transfusion has not been confirmed, and no medical examiner 
has pointed to evidence of a blood transfusion in the service 
medical records, the January 2006 medical opinion is not 
found by the Board to be persuasive.  In these circumstances, 
any medical opinion would necessarily be based only upon the 
appellant's wholly unsubstantiated accounts.  See, e.g., 
Swann v. Brown, 5 Vet. App. 229, 233 (1993) (generally 
observing that a medical opinion premised upon an 
unsubstantiated account is of no probative value, and does 
not serve to verify the occurrences described); Reonal v. 
Brown, 5 Vet. App. 458, 461 (1993) (the Board is not bound to 
accept a physician's opinion when it is based exclusively on 
the recitations of a claimant).  As was noted on VA 
examination in March 2004, it would be "speculative" to 
find the veteran's hepatitis C was incurred during military 
service without evidence of the alleged blood transfusion.  

The Board also notes that the veteran has several post-
service risk factors, including at least two additional 
tattoos and sexual encounters with drug users or prior 
partners with drug users.  The veteran has also worked in 
emergency rooms and hospital environments as an X-ray 
technician for approximately 10 years.  Thus, the possibility 
existed for a post-service infection, and it would indeed be 
speculative for the Board to find hepatitis C was incurred 
during military service.  As "pure speculation or remote 
possibility" is forbidden by the applicable regulations to 
serve as a basis for entitlement to service connection, 
service connection for hepatitis C must be denied.  38 C.F.R. 
§ 3.102 (2005).  

The veteran himself alleges he has a current diagnosis of 
hepatitis C resulting from a blood transfusion during 
military service.  However, as a layperson, his opinions 
regarding medical diagnosis, etiology, and nexus are not 
binding on the Board.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  

In conclusion, the preponderance of the evidence is against 
the award of service connection for hepatitis C, as hepatitis 
C infection during military service has not been 
demonstrated.  As a preponderance of the evidence is against 
the award of service connection, the benefit of the doubt 
doctrine is not applicable in the instant appeal.  See 
38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 
F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. 
App. 49, 55-57 (1991).


ORDER

Service connection for hepatitis C is denied.  



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


